FOURTH AMENDMENT TO PARTICIPATION AGREEMENT Western Reserve Life Assurance Co. of Ohio, Variable Insurance Products Fund II and Fidelity Distributors Corporation hereby amend the Participation Agreement ("Agreement") dated June 14, 1999, as amended, by doing the following: The Schedule A of the Agreement is hereby deleted in its entirety and replaced with the Amended Schedule A attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this Amendment be effective the 1stday of December, 2003. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By:/s/ Priscilla I.Hechler Name: Priscilla I. Hechler Title: Assistant Vice President and Assistant Secretary VARIABLE INSURANCE PRODUCTS FUND II By:/s/ Maria Dwyer Maria Dwyer Treasurer FIDELITY DISTRIBUTORS CORPORATION By: /s/ Don Holborn Don Holborn Executive Vice President Schedule A Separate Accounts and Associated Contracts Name of Separate Account and Date Established by Board of Directors Policy Form Numbers of Contracts Funded By Separate Account WRL Series Life Account (est. Julv 16, 1985) Product: Form Number: WRL Freedom Equity Protector (FEP) VLB.0l.07.89 WRL Freedom Financial Builder (FFB) VL03 WRL Freedom Elite VL90 WRL Freedom Navigator Single Life Product VL10 Joint Second-to-Die Product VL20 WRL Freedom SP Plus VLS.03-02.90 WRL Freedom Wealth Protector JLS01 WRL Xcelerator VL07 WRL Freedom Wealth Builder VL08 WRL Series Annuity Account (est. April 12, 1988) Product: Form Number: WRL Freedom Attainer VA00010 w/Schedule Page VA00010-A WRL Freedom Bellwether VA00010 w/ Schedule Page VA00010-B WRL Freedom Conqueror VA00010 w/ Schedule Page VA00010-C WRL Freedom Variable Annuity VA.02.06.88 WRL Freedom Wealth Creator VA16 WRL Freedom Enhancer VA25 WRL Freedom Premier WL18 WRL Freedom Access WL17 Separate Account VA U (est August 4, 2003) Product: Form Number: WRL Freedom Premier III AV922 101177 703
